UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7704


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GREGORY LAVON PORTER, a/k/a Big Honey,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:08-cr-00371-BO-1; 5:12-cv-00298-BO)


Submitted:   May 30, 2013                     Decided:   June 6, 2013


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory      Lavon    Porter       appeals      the    district      court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2012)    motion.       We    have     reviewed        the   record      and    find     no

reversible error.        Accordingly, we affirm substantially for the

reasons stated by the district court.                  United States v. Porter,

Nos.    5:08-cr-00371-BO-1;         5:12-cv-00298-BO          (E.D.N.C.       Sept.   12,

2012); cf. Lo v. Endicott, 506 F.3d 572, 575-76 (7th Cir. 2007);

E.J.R.E. v.     United      States,   453 F.3d 1094,      1097-98     (8th    Cir.

2006); Shannon     v.    Newland,      410 F.3d 1083,      1088-89     (9th    Cir.

2005).     We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented        in   the    materials

before   this   court     and    argument      would    not    aid     the    decisional

process.

                                                                                AFFIRMED




                                           2